Case: 20-1144     Document: 101   Page: 1   Filed: 06/21/2021




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                INTEX RECREATION CORP.,
                        Appellant

                             v.

         TEAM WORLDWIDE CORPORATION,
                   Appellee

    ANDREW HIRSHFELD, PERMFORMING THE
     FUNCTIONS AND DUTIES OF THE UNDER
        SECRETARY OF COMMERCE FOR
  INTELLECTUAL PROPERTY AND DIRECTOR OF
  THE UNITED STATES PATENT AND TRADEMARK
                    OFFICE,
                    Intervenor
              ______________________

                         2020-1144
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00859.
                  ______________________

                   Decided: June 21, 2021
                   ______________________

    R. TREVOR CARTER, Faegre Drinker Biddle & Reath
 LLP, Indianapolis, IN, argued for appellant.  Also
Case: 20-1144    Document: 101     Page: 2    Filed: 06/21/2021




 2                                 INTEX RECREATION CORP. v.
                               TEAM WORLDWIDE CORPORATION


 represented by REID E. DODGE, ANDREW M. MCCOY.

     ROBERT M. HARKINS, JR., RuyakCherian LLP, Berke-
 ley, CA, argued for appellee. Also represented by KORULA
 T. CHERIAN; TIMOTHY E. BIANCHI, Schwegman Lundberg &
 Woessner, PA, Minneapolis, MN.

     MOLLY R. SILFEN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, argued for
 intervenor. Also represented by DANIEL KAZHDAN, THOMAS
 W. KRAUSE, FARHEENA YASMEEN RASHEED.
                  ______________________

     Before NEWMAN, REYNA, and STOLL ∗, Circuit Judges.
 REYNA, Circuit Judge.
     Intex Recreation Corp. appeals the Patent Trial and
 Appeal Board’s decision that none of the challenged claims
 of U.S. Patent No. 9,211,018 are unpatentable for obvious-
 ness. Intex challenges the Board’s construction of “inflata-
 ble body” as requiring substantial airtightness, as well as
 the Board’s conclusion of non-obviousness. For the reasons
 explained below, we affirm the Board’s construction of the
 term “inflatable body” and vacate the Board’s conclusion of
 non-obviousness.
                         BACKGROUND
                       The ’018 patent
      Team Worldwide Corp. owns U.S. Patent No. 9,211,018
 (“’018 patent”), titled “Inflatable Airbed Provided with
 Electric Pump Having Pump Body Recessed into the Inflat-
 able Airbed.” See ’018 patent col. 1 ll. 1–3. The ’018 patent



     ∗   Judge Stoll did not participate in deciding this
 case, and instead it was decided by the remaining judges in
 accordance with Fed. Cir. Rule 47.11.
Case: 20-1144     Document: 101     Page: 3    Filed: 06/21/2021




 INTEX RECREATION CORP. v.                                    3
 TEAM WORLDWIDE CORPORATION


 was filed on January 10, 2005, and it stems from a series
 of applications beginning with U.S. Patent Application
 No. 09/542,477, filed on April 4, 2000. For purposes of the
 claims at issue in this case, Team Worldwide claims prior-
 ity to U.S. Patent Application No. 09/738,331, filed on De-
 cember 18, 2000.
     The ’018 patent is directed to an inflatable airbed with
 an electric pump that is “wholly or partially recessed into
 the inflatable body.” Id. at abstract. The patent recites two
 independent claims 1 and 14, which are identical in all re-
 spects material to this appeal. 1 Claim 1 is representative
 recites:
     1. An inflatable product comprising:
     an inflatable body comprising an exterior wall; and
     an electric pump for pumping the inflatable body,
     the electric pump comprising a pump body and an
     air outlet, wherein the pump body is built into the
     exterior wall and wholly or partially recessed into
     the inflatable body, leaving at least a portion of the
     pump body exposed by the exterior wall, and
     wherein the pump body is permanently held by the
     inflatable body.
 ’018 patent col. 7 ll. 27–36.
      On March 30, 2018, Intex Recreation Corp. (“Intex”)
 filed a petition for inter partes review (“IPR”) of the ’018
 patent. J.A. 100, 168–252.
                       Grounds 3 and 4
     In its petition, Intex asserted ground 3, contending
 that claims 1, 7, and 12–14 were anticipated by U.S. Patent
 No. 5,564,963 (“Chan”), and ground 4, contending that


     1   Claim 14 is identical to claim 1 except that it omits
 claim 1’s final “wherein” clause. J.A. 95.
Case: 20-1144    Document: 101     Page: 4    Filed: 06/21/2021




 4                                 INTEX RECREATION CORP. v.
                               TEAM WORLDWIDE CORPORATION


 claims 5 and 11 would have been obvious to a person of or-
 dinary skill in the art (“POSA”) based on Chan in view of
 U.S. Patent No. 4,890,344 (“Walker”).
     Chan was filed on September 2, 1993, issued on Octo-
 ber 15, 1996, and is titled “Air-Cushioned Toy.” J.A. 2799.
 The toy includes a platform that sits on top of a pillow. Id.
 According to Chan, the toy uses a motorized fan to draw air
 into the pillow, which in turn expels the air through perfo-
 rations on the bottom surface of the pillow, enabling a child
 lying on it to “hover.” Id.
      Walker issued on January 2, 1990, and is titled “Air
 Control System for Air Bed.” J.A. 2807. Walker discloses,
 among other things, an air supply and control apparatus
 having an air pump for purposes of supplying pressurized
 air to an air mattress. Id.
      In the context of grounds 3 and 4, the parties disputed
 the meaning of the claim term, “inflatable body.” See
 J.A. 29–30. In its decision instituting an IPR, the Board
 preliminarily construed the phrase to mean “a substan-
 tially airtight structure that expands when filled with air
 or other gases,” as proposed by Team Worldwide. J.A. 21.
 During the IPR, Intex argued that the Board’s construction
 was unduly narrow because it included the “substantial
 airtightness” requirement. J.A. 21–22. Team Worldwide
 responded that the prosecution history supports the limi-
 tation. J.A. 22. Specifically, Team Worldwide contended
 that, during prosecution, the applicant took the position
 that the claims did not cover bodies that did not expand
 because they were not substantially airtight. Id. Intex re-
 sponded that the applicant’s statements were ambiguous
 and failed to rise to the level of a clear and unmistakable
 disavowal of claim scope.
    In its Final Written Decision issued on October 21,
 2019, the Board agreed with Team Worldwide and rea-
 dopted the construction that “inflatable body” means “a
 substantially airtight structure that expands when filled
Case: 20-1144    Document: 101     Page: 5    Filed: 06/21/2021




 INTEX RECREATION CORP. v.                                  5
 TEAM WORLDWIDE CORPORATION


 with air or other gases.” J.A. 23–24. Subsequently, when
 addressing grounds 3 and 4, the Board found that those
 grounds failed to render the challenged claims unpatenta-
 ble because Chan did not disclose a substantially airtight
 inflatable body as required by the construed claims.
 J.A. 29–30.
                      Grounds 5 and 6
     Intex also asserted ground 5, contending that claims 1,
 7, and 11–14 would have been obvious to a POSA based on
 U.S. Patent No. 6,018,960 (“Parienti”) in view of U.S. Pa-
 tent No. 2,493,067 (“Goldsmith”), and ground 6, contending
 that claim 5 should have been obvious based on Parienti in
 view of Goldsmith and Walker. J.A. 7.
     Parienti was filed in France pursuant to the Patent Co-
 operation Treaty (“PCT”) on July 22, 1996. J.A. 2776. The
 PCT application published on February 13, 1997, and en-
 tered the U.S. national stage under 35 U.S.C. § 371 on
 March 20, 1998. The application issued as U.S. Patent
 No. 6,018,960 on February 1, 2000, about ten months be-
 fore Team Worldwide’s claimed priority date.
     Parienti discloses an “automatically inflatable, deflat-
 able and foldable” mattress whose top surface is attached
 to a solar-powered pump device. Figure 4 depicts a cross-
 section of the pump device. Id.




 J.A. 2778. As shown in Figure 4, the solar-powered pump
 device that is attached to the top of the air mattress in-
 cludes a protective grid for intaking air (8), a motor (2), a
 turbine (4), a voltaic cell array (1), and a pipe (9) with a
Case: 20-1144    Document: 101     Page: 6    Filed: 06/21/2021




 6                                 INTEX RECREATION CORP. v.
                               TEAM WORLDWIDE CORPORATION


 valve (19) to guide the air into and out of the air mattress.
 J.A. 2780–81.
     Goldsmith was filed in 1945 and issued in 1950. It dis-
 closes an inner spring mattress that includes an electri-
 cally operated blower unit that blows temperature-
 controlled air into the mattress and thereby regulates the
 mattress’s temperature. See, e.g., J.A. 2797 at col. 1 ll. 4–
 12. In one embodiment, the blower unit is mounted on a
 stand located outside the mattress and blows air into the
 mattress via a tube. J.A. 2796; J.A. 2798 at col. 3 ll. 1–10.
 In another embodiment, pertinent to this appeal, the
 blower unit is mounted to the mattress wall, and all but
 one surface of the blower resides within the mattress.
 Goldsmith explains that, in this embodiment, “no outside
 unit is necessary.” J.A. 2796; J.A. 2797 at col. 1 ll. 41–44;
 J.A. 2798 at col. 4 ll. 1–15.
     Intex argued in its petition that the combination of
 Parienti and Goldsmith satisfied the following claim lan-
 guage for purposes of § 103: “wherein the pump body is
 built into the exterior wall and wholly or partially recessed
 into the inflatable body, leaving at least a portion of the
 pump body exposed by the exterior wall.” J.A. 247. Intex
 contended that, although Parienti does not clearly disclose
 recessing the body portion of the pump device into the in-
 flatable body, it would have been obvious for a POSA to do
 so in view of Goldsmith. J.A. 248. Intex pointed to Gold-
 smith’s embodiment having an air blower mounted to the
 mattress wall, arranged to blow air into the mattress and
 leaving only a surface of the blower exposed to the outside.
 J.A. 249–51.
     Intex argued that a POSA would have been motivated
 by, among other things, a desire for spatial efficiency to
 combine Parienti with Goldsmith and thereby arrive at the
 claimed inventions. J.A. 251, 1819–20. According to Intex,
 it was well known in the art as of December 18, 2000, that
 a more compact design would reduce the opportunity for a
Case: 20-1144    Document: 101      Page: 7    Filed: 06/21/2021




 INTEX RECREATION CORP. v.                                   7
 TEAM WORLDWIDE CORPORATION


 pump’s components “to impact or interfere with the use of”
 an airbed. J.A. 251. In support, Intex cited U.S. Patent
 No. 7,039,972 (“Chaffee”), filed on May 17, 2001—about
 five months after Team Worldwide’s claimed priority
 date—which disclosed an air mattress with a “recessed”
 pump. Id. (citing Chaffee col. 4 ll. 50–56 (J.A. 2792)). Intex
 also pointed to U.S. Patent No. 5,529,377 (“Miller”), issued
 in 1996, which disclosed an air cell module for an automo-
 tive seat and taught that disposing an air pump inside the
 air cell “provide[d] a compact design to facilitate handling
 and shipment and to reduce space requirements in the
 seat.” J.A. 251; Miller col. 2 ll. 40–52 (J.A. 3013).
     Intex also relied on the opinions of its expert, Dr.
 Beaman, regarding the spatial efficiency motivation. See
 J.A. 251 (citing Beaman Decl. ¶¶ 61–70 (J.A. 1824–28),
 ¶ 232 (J.A. 1916)). For example, Dr. Beaman reiterated
 Goldsmith’s teaching that, when the blower is recessed into
 the mattress, “no outside unit is necessary.” J.A. 1826 (cit-
 ing Goldsmith fig. 6, col. 4 ll. 1–15). Dr. Beaman also
 pointed to U.S. Patent No. 388,037 (“Hargin”), filed in 1887
 and issued in 1888, which disclosed a wooden, manual
 pump that was “wholly inclosed within the covering of the
 air mattress.” J.A. 1825; Hargin p. 1 ll. 53–58 (J.A. 2884).
 Hargin later explained, as Dr. Beaman pointed out, that
 the “pump must be wholly inclosed within the air-tight cov-
 ering of the mattress to protect it from accident, injury, or
 separation when plunged into water.” J.A. 1820; Hargin
 p. 2 ll. 129–31 (J.A. 2885).
     Dr. Beaman identified a host of various inflatable prod-
 ucts designed throughout the twentieth century that in-
 cluded built-in pumps. J.A. 1825 at ¶ 64 n.8. Dr. Beaman
 cited, among others, U.S. Patent No. 4,702,235 (“Hong”), a
 1987 patent on an inflatable lumbar brace; U.S. Patent
 No. 4,862,533 (“Adams”), a 1989 patent on an air mattress
 combined with a sleeping bag; U.S. Patent No. 5,467,543
 (“Fink”), a 1995 patent on an inflatable decoy automotive
 passenger; and U.S. Patent No. 6,287,095 (“Saputo”), a
Case: 20-1144    Document: 101      Page: 8    Filed: 06/21/2021




 8                                 INTEX RECREATION CORP. v.
                               TEAM WORLDWIDE CORPORATION


 2001 patent filed in 1999 on an “internal pump for inflata-
 bles.” Id. Based on the cited references, Dr. Beaman
 opined that inventors going back to at least 1888 and
 throughout the twentieth century “recognize[d] the ad-
 vantages of designing pumps, both motorized and manual,
 built into the body of the inflatable product.” J.A. 1825.
     On January 29, 2019, Team Worldwide filed its Patent
 Owner’s Response. Team Worldwide argued that a POSA
 would not modify Parienti by recessing the pump portion
 because doing so “would not yield an appreciable improve-
 ment.” J.A. 712. According to Team Worldwide, Parienti’s
 mattress is better unmodified because, among other things,
 leaving the pump unrecessed would “encourage a user to
 not lay over [it].” J.A. 716. Team Worldwide further con-
 tended that the additional references cited by Intex do not
 support the spatial efficiency motivation to combine be-
 cause, for example, they involve pumps that are “already
 inconspicuous without modification” or they involved man-
 ual pumps rather than electric pumps such as those dis-
 closed in Parienti. J.A. 718–19.
     In its Final Written Decision, the Board concluded that
 claims 1, 7, and 11–14 were not proven unpatentable under
 § 103 based on Parenti and Goldsmith. J.A. 53. The Board
 focused on whether a POSA would have made Intex’s pro-
 posed modification to Parienti in light of Goldsmith,
 namely moving the pump body slightly so that it is not
 merely attached to the air mattress’s surface, but at least
 partially recessed within it. J.A. 41. According to the
 Board, Intex did not “provide persuasive factual underpin-
 nings for its reasoning.” Id. The Board rejected Chaffee on
 the grounds that it was not prior art. J.A. 43. The Board
 also gave Miller and Goldsmith minimal weight on the
 grounds that they dispose the pump entirely within the in-
 flatable objection rather than only partially within it.
 J.A. 44–45. Elsewhere, however, the Board acknowledged
 that the claim language was so broad that it did “not re-
 quire[]” the prior art to specifically disclose only partially
Case: 20-1144      Document: 101     Page: 9    Filed: 06/21/2021




 INTEX RECREATION CORP. v.                                   9
 TEAM WORLDWIDE CORPORATION


 recessing the pump. J.A. 50 (“[A]lthough not required, nei-
 ther Parienti nor Goldsmith discloses the proposed modifi-
 cation, as Goldsmith discloses a configuration with the
 pump body disposed well inside of the bed’s mattress, ra-
 ther than only partially recessed.” (emphasis added)). The
 Board also dismissed the “‘numerous other prior art’ refer-
 ences” cited by Intex and Dr. Beaman as failing to support
 Intex’s specific proposed modification on the grounds that
 they are factually distinguishable in certain respects. See
 J.A. 46. Based solely on its determination as to claims 1,
 4, and 7–11, the Board further determined that Intex failed
 to prove claim 5 obvious in light of Parienti, Goldsmith and
 Walker. J.A. 54–55.
     Intex appealed. We have jurisdiction under 28 U.S.C.
 § 1295(a)(4).
                      STANDARD OF REVIEW
     We review claim construction based on intrinsic evi-
 dence de novo. Teva Pharms. USA, Inc. v. Sandoz, Inc.,
 574 U.S. 318, 331 (2015). We review a Board’s ultimate le-
 gal determination on obviousness de novo and its underly-
 ing factual findings for substantial evidence. Uber Techs.,
 Inc. v. X One, Inc., 957 F.3d 1334, 1337 (Fed. Cir. 2020).
                           DISCUSSION
         Construction of “Inflatable Body” for Purposes of
                        Grounds 3 and 4 2
     The claims and specification of the ’018 patent lack any
 limiting definition of the term, “inflatable body.” Team


     2   Because Intex filed its petition on March 30, 2018,
 the Board applied the broadest reasonable interpretation
 claim construction standard in effect at that time. J.A. 18–
 19. We therefore apply the same standard. See, e.g., Ethi-
 con LLC v. Intuitive Surgical, Inc., No. 2020-1600,
 2021 WL 960766, at *3 n.4 (Fed. Cir. Mar. 15, 2021).
Case: 20-1144    Document: 101      Page: 10     Filed: 06/21/2021




  10                                INTEX RECREATION CORP. v.
                                TEAM WORLDWIDE CORPORATION


  Worldwide points, however, to the prosecution history to
  argue that “inflatable body” is limited by the applicant’s
  assertions to the examiner during prosecution.
      We have held that a statement during prosecution lim-
  its a claim where it constitutes a clear and unmistakable
  disavowal of claim scope. Toshiba Corp. v. Imation Corp.,
  681 F.3d 1358, 1370 (Fed. Cir. 2012); see also Braintree
  Lab’ys, Inc. v. Novel Lab’ys, Inc., 749 F.3d 1349, 1355 (Fed.
  Cir. 2014).
      In an office action dated August 22, 2006, the examiner
  rejected certain claims, stating that U.S. Patent
  No. 5,068,933 (“Sexton”) met the claim limitation, “inflata-
  ble body.” J.A. 2588. The applicant responded arguing
  that Sexton failed to meet that limitation because the pil-
  low case cited “is expressly disclosed not to be substantially
  airtight. Consequently, the cloth pillow case of Sexton
  would not in and of itself expand when filled with air.”
  J.A. 2577. The applicant further contended, “[F]or the
  combined structure to be an inflatable body, it must itself
  meet the criterion of an inflatable body, i.e., the combined
  structure taken as a whole must be substantially airtight
  and expand when filled with air or other gas.” Id.
      Intex argues that the Board erred in finding the appli-
  cant’s assertions to the examiner limited the claim scope.
  See Appellant’s Br. 27–28. Specifically, Intex argues that
  the applicant, in distinguishing Sexton, focused primarily
  on whether or not Sexton’s pillow case expands and fills
  with gas. According to Intex, the applicant never distin-
  guished Sexton solely on the ground that Sexton’s pillow
  case lets air escape.
      We conclude the applicant’s statement was a clear and
  unmistakable disavowal of claim scope that limits the per-
  tinent claims by defining the claim term, “inflatable body.”
  We have held that an applicant’s use of the term, “i.e.,” in
  a definitional way with respect to a claim term may limit
  the claim scope. Rembrandt Wireless Techs., LP v.
Case: 20-1144     Document: 101      Page: 11    Filed: 06/21/2021




  INTEX RECREATION CORP. v.                                   11
  TEAM WORLDWIDE CORPORATION


  Samsung Elecs. Co., 853 F.3d 1370, 1376–77 (Fed. Cir.
  2017) (holding that the applicant’s use of “i.e.” to define the
  “different types” claim language during prosecution limited
  the claim scope); see also Edwards Lifesciences LLC v. Cook
  Inc., 582 F.3d 1322, 1334 (Fed. Cir. 2009) (“[U]se of ‘i.e.’
  signals an intent to define the word to which it refers.”).
  “Whether a statement to the PTO that includes ‘i.e.’ consti-
  tutes a clear and unmistakable disavowal of claim scope
  depends on the context.” Braintree, 749 F.3d at 1355.
  Here, the applicant expressly set forth the “criterion,” fol-
  lowed by the term, “i.e.,” for an “inflatable body”: it must
  be “substantially airtight and expand when filled with air
  or other gas.” J.A. 2577. The examiner accepted that def-
  inition and allowed the patent. Under these circum-
  stances, we affirm the Board’s construction. On this basis,
  we affirm the Board’s determination that Chan failed to
  disclose an “inflatable body.”
            Obviousness Based on Grounds 5 and 6
      Section 103 provides that a patent claim is unpatenta-
  ble where the differences between the claimed invention
  and the prior art are such that the claimed invention as a
  whole would have been obvious to a POSA. 35 U.S.C. § 103.
  In Graham v. John Deere Co., the Supreme Court enumer-
  ated four factors for determining obviousness: the scope
  and content of the prior art, the differences between the
  prior art and the claims at issue, the level of ordinary skill
  in the pertinent art, and objective indicia of non-obvious-
  ness. 383 U.S. 1, 17–18 (1966). In KSR International Co.
  v. Teleflex, Inc., the Court clarified that the proper ap-
  proach is an “expansive and flexible” one and that the
  teaching, suggestion, or motivation test is not a “rigid and
  mandatory formula,” but a “[h]elpful insight[].” 550 U.S.
  398, 415, 418–19 (2007). The Court further explained that,
  “[u]nder the correct analysis, any need or problem known
  in the field of endeavor at the time of invention and ad-
  dressed by the patent can provide a reason for combining
  the elements in the manner claimed. Id. at 420.
Case: 20-1144    Document: 101      Page: 12    Filed: 06/21/2021




  12                                INTEX RECREATION CORP. v.
                                TEAM WORLDWIDE CORPORATION


       Intex argues that the Board erred in determining that
  it failed to prove claims 1, 7, and 11–14 obvious. Intex
  points out that the claim language at issue requires that
  the “pump body” must be “wholly or partially recessed.”
  See, e.g., Appellant’s Br. 38 (emphasis added). According
  to Intex, the obviousness question at hand is therefore
  whether a POSA would have found it obvious to modify
  Parienti’s pump so that it is at least partially embedded
  into the mattress body rather than merely attached to the
  outside surface. See Appellant’s Br. 36–37. Intex further
  points to the “volumes of prior art,” including Goldsmith
  and others throughout the 1900s, that discuss recessed
  pump designs. Id. at 37. According to Intex, “[T]here
  should have been no question that a POSA, using her cre-
  ativity and common sense,” would have arrived at the
  claimed inventions. Id. at 42. Intex contends that the
  Board’s analysis was “laser-focused” on the reasoning that
  the prior art’s repeated disclosure of wholly-recessed
  pumps detracted from Intex’s proposed modification in the
  form of a partially-recessed pump. Id. at 45. We agree.
      We conclude that the Board erred in determining that
  Intex failed to prove claims 1, 7, and 11–14 obvious. The
  Board misapplied the obviousness standard, and misappre-
  hended Intex’s argument, when it fixated on whether the
  prior art literally disclosed Intex’s theory of modifying
  Parienti only slightly by taking the pump attached to the
  outside of the mattress and recessing it partially within the
  mattress. Intex’s argument regarding its proposed modifi-
  cation showed that Parienti was already close to the chal-
  lenged claims, and only a slight change was needed to
  satisfy the broadest reasonable interpretation of “wholly or
  partially” recessing a pump. This showing, together with
  Intex’s showing that numerous references since the late
  1800s illustrated prior artisans’ intuitive desire to recess
  pumps to save space, satisfied Intex’s burden. The Board
  erred in concluding to the contrary.
Case: 20-1144    Document: 101       Page: 13    Filed: 06/21/2021




  INTEX RECREATION CORP. v.                                  13
  TEAM WORLDWIDE CORPORATION


       Finally, we note that the Board declined to conduct cer-
  tain analyses on the grounds that they were not necessary
  in light of its determination. Specifically, the Board did not
  address Team Worldwide’s evidence regarding objective in-
  dicia of non-obviousness, nor did it address whether claim
  5 was obvious based on asserted ground 6. Because we hold
  that Intex satisfied its burden of proving obviousness, we
  remand for the Board to conduct further proceedings con-
  sistent with his opinion, including resolving these two is-
  sues that the Board declined to reach.
                          CONCLUSION
      We have considered the parties’ remaining arguments
  and find them unpersuasive. For the reasons set forth
  above, we affirm the Board’s determination that grounds 3
  and 4 fail to render the challenged claims unpatentable.
  We further vacate the Board’s determination that claims 1,
  5, 7, and 11–14 are not unpatentable based on grounds 5
  and 6, and we remand for further proceedings consistent
  with this opinion.
    AFFIRMED-IN-PART, VACATED-IN-PART, AND
                  REMANDED
                             COSTS
  No costs.